DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-10 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Malinofsky (US 20180293871 A1), hereafter M1, in view of Venkatraman (US 20180188380 A1), hereafter V1.
Regarding Claim 1, M1 discloses the below limitation:	determining a discrete value based on one or more transmission parameters (M1 Par 7 converting each detected short-range radio signal to a relay signal),	wherein each of the one or more transmission parameters is indicative of a respective attribute with respect to a communication of a radio node transmitting identifier information in a venue (Par 7 each short-range radio signal including a unique relaying device identifier and RSSI information),	wherein the identifier information is indicative of information allowing the radio node to be identified (Par 7 each short-range radio signal including a beacon identifier; Par 10 beacon identifier includes a unique user identification number (UUID)).
M1 does not disclose the below limitation:	wherein the discrete value is indicative of a value from a finite number of values,
V1 does disclose the below limitation:	wherein the discrete value is indicative of a value from a finite number of values (V1 Par 38 look-up-table including position estimate parameters and position fix rates may be used. The position fix rate may include a single fix or a predefined series of fixes (2, 3, 5, 10, etc.)),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine object mapping in an indoor environment, as disclosed in M1, with the usage of a lookup table to store position-related information as disclosed in V1. The discrete value is interpreted to relate to position estimate parameters that are determined based on transmission parameters like power (i.e. RSSI of M1). Limiting the discrete value, such as by limiting it to index a lookup table, makes it easier to extrapolate information from the value. Indoor venues are of limited scope, and thus it is easier to limit expected values to improve efficiency of the system. Therefore, it would have been obvious to combine M1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, M1 and V1 disclose the limitations of Claim 1.
M1 further discloses the below limitation:	inserting or causing insertion of the determined discrete value into the identifier (M1 Par 26 transmitting each of the relay signals including a unique relaying device identifier and RSSI information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine the aforementioned methods with including discrete value (e.g. RSSI information) with the identifier information as disclosed in M1. Including the RSSI information with the identifier allows a beacon to transmit everything needed to determine its location at once. Therefore, it would have been obvious to combine M1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, M1 and V1 disclose the limitations of Claim 1.
M1 further discloses the below limitation:	wherein the one or more transmission parameters are associated with the discrete value so that based on the discrete value the one or more transmission parameters are determinable (M1 Par 7 receiving the relay signals from each relaying device, comparing a characteristic of the received relay signals from each relaying device to determine which of the plurality of relaying devices the beacon is closest; Par 13 tracking device determines to which of the plurality of relaying devices the beacon is closest based on an average ratio of calculated RSSI to beacon transmission power for a plurality of relay signals (examiner notes that this shows M1 discloses a method of obtaining RSSI from the relay signal)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine the aforementioned M1. As mentioned earlier, the discrete value is interpreted to be RSSI or some derivative thereof. RSSI is a transmission parameter, and so transmitted RSSI will inherently communicate transmission parameters to the receiving hub or device. Therefore, it would have been obvious to combine M1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, M1 and V1 disclose the limitations of Claim 1.
M1 further discloses the below limitation:	wherein the one or more transmission parameters comprise one or more of the following parameters i) to iii):	i) a transmission power parameter (M1 Par 7 each short-range radio signal including … a beacon transmission power);	iii) a transmission interval parameter (Par 76 tracking service 105 gathers and stores article tracking data for each relay bridge 221 to 227 during a specified data gathering time interval).
M1 does not disclose the below limitation:	ii) one or more transmission channel parameters (however this is in an ‘or’ statement and is not required to be disclosed);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine the aforementioned methods with using transmission parameters such as transmission power and transmission interval, as disclosed in M1. Transmission parameters are often used to assist in location determination, and transmission power and transmission interval are M1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, M1 discloses the below limitation:	obtaining identifier information indicative of information allowing a radio node of a venue to be identified (M1 Par 10 beacon identifier includes a unique user identification number (UUID));	determining a discrete value based on the obtained identifier information (Par 7 converting each detected short-range radio signal to a relay signal),	determining one or more transmission parameters based on the determined discrete value, wherein each of the one or more transmission parameters is indicative of a respective attribute with respect to a communication of the radio node transmitting the identifier information in the venue (Par 13 received relaying signals from each relaying device includes a calculated RSSI and a beacon transmission power); and	configuring the at least one second apparatus based on the determined one or more transmission parameters (Par 7 tracking device for continually receiving the relay signals from each relaying device, comparing a characteristic of the received relay signals from each relaying device to determine to which of the plurality of relaying devices the beacon is closest, and storing the time, beacon identifier and unique relaying device identifier of the closest relaying device).
M1 does not disclose the below limitation:	wherein the discrete value is indicative of a value from a finite number of values;
(V1 Par 38 look-up-table including position estimate parameters and position fix rates may be used. The position fix rate may include a single fix or a predefined series of fixes (2, 3, 5, 10, etc.));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine object mapping in an indoor environment, as disclosed in M1, with the usage of a lookup table to store position-related information as disclosed in V1. The discrete value is interpreted to relate to position estimate parameters that are determined based on transmission parameters like power (i.e. RSSI of M1). Limiting the discrete value, such as by limiting it to index a lookup table, makes it easier to extrapolate information from the value. Indoor venues are of limited scope, and thus it is easier to limit expected values to improve efficiency of the system. Therefore, it would have been obvious to combine M1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, M1 and V1 disclose the limitations of Claim 8.
M1 further discloses the below limitation:	wherein the one or more transmission parameters are associated with the discrete value so that based on the discrete value the one or more transmission parameters are determinable (M1 Par 7 receiving the relay signals from each relaying device, comparing a characteristic of the received relay signals from each relaying device to determine which of the plurality of relaying devices the beacon is closest; Par 13 tracking device determines to which of the plurality of relaying devices the beacon is closest based on an average ratio of calculated RSSI to beacon transmission power for a plurality of relay signals (note: this shows that M1 discloses a method of obtaining RSSI from the relay signal)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine the aforementioned methods with having transmission parameters being determinable from discrete information, as disclosed in M1. As mentioned earlier, the discrete value is interpreted to be RSSI or some derivative thereof. RSSI is a transmission parameter, and so transmitted RSSI will inherently communicate transmission parameters to the receiving hub or device. Therefore, it would have been obvious to combine M1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, M1 and V1 disclose the limitations of Claim 8.
M1 further discloses the below limitation:	wherein one or more transmission parameters comprise one or more of the following parameters i) to iii):	i) a transmission power parameter (M1 Par 7 each short-range radio signal including … a beacon transmission power);	iii) a transmission interval parameter (Par 76 tracking service 105 gathers and stores article tracking data for each relay bridge 221 to 227 during a specified data gathering time interval).
M1 does not disclose the below limitation:	ii) one or more transmission channel parameters (however this is in an ‘or’ statement and is not required to be disclosed);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine the aforementioned methods with using transmission parameters such as transmission power and transmission interval, as disclosed in M1. Transmission parameters are often used to assist in location determination, and transmission power and transmission interval are both commonly considered for this purpose. Therefore, it would have been obvious to combine M1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 29, M1 discloses the below limitation:	obtaining identifier information indicative of information allowing a radio node of a venue to be identified (M1 Par 7 each short-range radio signal including a beacon identifier; Par 10 beacon identifier includes a unique user identification number (UUID));	determining a discrete value based on the obtained identifier information (Par 7 converting each detected short-range radio signal to a relay signal),	determining one or more transmission parameters based on the determined discrete value, wherein each of the one or more transmission parameters is indicative of a respective attribute with respect to a communication of the radio node transmitting the identifier information in the venue (Par 13 received relaying signals from each relaying device includes a calculated RSSI and a beacon transmission power); and	configuring the at least one second apparatus based on the determined one or more transmission parameters (Par 7 tracking device for continually receiving the relay signals from each relaying device, comparing a characteristic of the received relay signals from each relaying device to determine to which of the plurality of relaying devices the beacon is closest, and storing the time, beacon identifier and unique relaying device identifier of the closest relaying device).
M1 does not disclose the below limitation:	at least one processor and	at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform:	wherein the discrete value is indicative of a value from a finite number of values;
V1 does disclose the below limitation:	at least one processor (V1 Par 4 apparatus includes at least one processor) and	at least one memory (Par 4 apparatus includes a memory coupled to the at least one processor) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform:	wherein the discrete value is indicative of a value from a finite number of values (Par 38 look-up-table including position estimate parameters and position fix rates may be used. The position fix rate may include a single fix or a predefined series of fixes (2, 3, 5, 10, etc.));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine object mapping in an indoor environment, as disclosed in M1, with the usage of a lookup table to store V1. The discrete value is interpreted to relate to position estimate parameters that are determined based on transmission parameters like power (i.e. RSSI of M1). Limiting the discrete value, such as by limiting it to index a lookup table, makes it easier to extrapolate information from the value. Indoor venues are of limited scope, and thus it is easier to limit expected values to improve efficiency of the system. Therefore, it would have been obvious to combine M1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 30, M1 and V1 disclose the limitations of Claim 29.
M1 further discloses the below limitation:	wherein the one or more transmission parameters are associated with the discrete value so that based on the discrete value the one or more transmission parameters are determinable (M1 Par 7 receiving the relay signals from each relaying device, comparing a characteristic of the received relay signals from each relaying device to determine which of the plurality of relaying devices the beacon is closest; Par 13 tracking device determines to which of the plurality of relaying devices the beacon is closest based on an average ratio of calculated RSSI to beacon transmission power for a plurality of relay signals (note: this shows that M1 discloses a method of obtaining RSSI from the relay signal)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine the aforementioned apparatus with having transmission parameters being determinable from discrete information, as disclosed in M1. As mentioned earlier, the discrete value is interpreted to be RSSI or some derivative thereof. RSSI is a transmission parameter, and so M1 and V1 to obtain the invention, as specified in the instant claim.
Regarding Claim 31, M1 and V1 disclose the limitations of Claim 29.
M1 further discloses the below limitation:	wherein one or more transmission parameters comprise one or more of the following parameters i) to iii):	i) a transmission power parameter (M1 Par 7 each short-range radio signal including … a beacon transmission power);	iii) a transmission interval parameter (Par 76 tracking service 105 gathers and stores article tracking data for each relay bridge 221 to 227 during a specified data gathering time interval).
M1 does not disclose the below limitation:	ii) one or more transmission channel parameters (however this is in an ‘or’ statement and is not required to be disclosed);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1 and V1, to combine the aforementioned apparatus with using transmission parameters such as transmission power and transmission interval, as disclosed in M1. Transmission parameters are often used to assist in location determination, and transmission power and transmission interval are both commonly considered for this purpose. Therefore, it would have been obvious to combine M1 and V1.
Claims 5, 11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of V1 and further in view of Tian (US 20180167775 A1), hereafter T1.
Regarding Claim 5, M1 and V1 disclose the limitations of Claim 1.
M1 and V1 do not disclose the below limitation:	wherein the discrete value is represented by one or more bits.
T1 does disclose the below limitation:	wherein the discrete value is represented by one or more bits (T1 Par 49 A silence message of the PRS (positioning reference signal) is identified by a bit string having the length of 2, 4, 8 or 16 bits (e.g. an example of positioning information being encoded into bits)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1, V1 and T1, to combine the aforementioned method with representing the discrete value as binary, as disclosed in T1. It is standard to transmit binary signals when communicating, so it largely inherent that the discrete value considered here is presented in a machine readable format such as binary. However, T1 is an example of storing position-related information such as a discrete value (e.g. RSSI) as binary. Representing the discrete value as one or more bits makes it machine readable and also makes it easily inserted into an identifier that is also presented as a series of bits. Therefore, it would have been obvious to combine M1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, M1 and V1 disclose the limitations of Claim 8.
M1 and V1 do not disclose the below limitation:	wherein the discrete value is represented by one or more bits.
(T1 Par 49 A silence message of the PRS (positioning reference signal) is identified by a bit string having the length of 2, 4, 8 or 16 bits (e.g. an example of positioning information being encoded into bits)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1, V1 and T1, to combine the aforementioned method with representing the discrete value as binary, as disclosed in T1. It is standard to transmit binary signals when communicating, so it largely inherent that the discrete value considered here is presented in a machine readable format such as binary. However, T1 is an example of storing position-related information such as a discrete value (e.g. RSSI) as binary. Representing the discrete value as one or more bits makes it machine readable and also makes it easily inserted into an identifier that is also presented as a series of bits. Therefore, it would have been obvious to combine M1, V1 and T1 to obtain the invention, as specified in the instant claim.
Regarding Claim 32, M1 and V1 disclose the limitations of Claim 29.
M1 and V1 do not disclose the below limitation:	wherein the discrete value is represented by one or more bits.
T1 does disclose the below limitation:	wherein the discrete value is represented by one or more bits (T1 Par 49 A silence message of the PRS (positioning reference signal) is identified by a bit string having the length of 2, 4, 8 or 16 bits (e.g. an example of positioning information being encoded into bits)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1, V1 and T1, to combine the aforementioned apparatus with representing the discrete value as binary, as disclosed in T1. It is standard to transmit binary signals when communicating, so it largely inherent that the discrete value considered here is presented in a machine readable format such as binary. However, T1 is an example of storing position-related information such as a discrete value (e.g. RSSI) as binary. Representing the discrete value as one or more bits makes it machine readable and also makes it easily inserted into an identifier that is also presented as a series of bits. Therefore, it would have been obvious to combine M1, V1 and T1 to obtain the invention, as specified in the instant claim.
Claims 6, 12 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of V1 and further in view of Want (US 20150095195 A1), hereafter W1.
Regarding Claim 6, M1 and V1 disclose the limitations of Claim 1.
M1 further discloses the below limitation:	at least another part of the identifier information comprises instance information, wherein the instance information is indicative of an identification of the radio node of the venue, which is a part of the one or more radio nodes corresponding to the ownership information (M1 Par 10 beacon identifier includes a unique user identification number (UUID)).
M1 and V1 do not disclose the below limitation:	wherein at least a part of the identifier information comprises ownership 
W1 does disclose the below limitation:	wherein at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes of the venue (W1 Par 34 venue identifier may be received at 320 … venue identifier may refer to a signal that directly identifiers a venue or that may indirectly identify a venue);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1, V1 and W1, to combine the aforementioned method with identifier comprising information relating to a venue, as disclosed in W1, and with another part of the identifier has information that identifies a particular radio node of the venue (e.g. UUID) as disclosed in M1. A unique ID of the transmitting radio node is important so that an accurate map of all unique connected devices can be developed. Including a venue or ownership tag in the identifier ensures that devices outside of the specified venue are not accidentally included in the mapping. Therefore, it would have been obvious to combine M1, V1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, M1 and V1 disclose the limitations of Claim 8.
M1 further discloses the below limitation:	at least another part of the identifier information comprises instance information, wherein the instance information is indicative of an identification of the radio node of the venue, which is a part of the one or more radio nodes corresponding to the ownership (M1 Par 10 beacon identifier includes a unique user identification number (UUID)).
M1 and V1 do not disclose the below limitation:	wherein at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes of the venue,
W1 does disclose the below limitation:	wherein at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes of the venue (W1 Par 34 venue identifier may be received at 320 … venue identifier may refer to a signal that directly identifiers a venue or that may indirectly identify a venue),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1, V1 and W1, to combine the aforementioned method with identifier comprising information relating to a venue, as disclosed in W1, and with another part of the identifier has information that identifies a particular radio node of the venue (e.g. UUID) as disclosed in M1. A unique ID of the transmitting radio node is important so that an accurate map of all unique connected devices can be developed. Including a venue or ownership tag in the identifier ensures that devices outside of the specified venue are not accidentally included in the mapping. Therefore, it would have been obvious to combine M1, V1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 33, M1 and V1 disclose the limitations of Claim 29.
(M1 Par 10 beacon identifier includes a unique user identification number (UUID)).
M1 and V1 do not disclose the below limitation:	wherein at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes of the venue,
W1 does disclose the below limitation:	wherein at least a part of the identifier information comprises ownership information, wherein the ownership information is indicative of one or more radio nodes of a company or an owner of the one or more radio nodes of the venue (W1 Par 34 venue identifier may be received at 320 … venue identifier may refer to a signal that directly identifiers a venue or that may indirectly identify a venue),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of M1, V1 and W1, to combine the aforementioned apparatus with identifier comprising information relating to a venue, as disclosed in W1, and with another part of the identifier has information that identifies a particular radio node of the venue (e.g. UUID) as disclosed in M1. A unique ID of the transmitting radio node is important so that an accurate map of all unique connected devices can be developed. Including a venue or ownership tag in the identifier ensures M1, V1 and W1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 7, 13 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not disclose specifically storing a value based on transmission into the lower bits of an identifier of a beacon. While there is art disclosing storing certain information on a designated number of lower bits (i.e. 4 lowers bits per the specification), there is no art that states storing information in 4 lower bits of an identifier (e.g. UUID) related to transmission parameters in the context of an indoor position mapping method.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412